DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment, filed 03/16/2022, has been entered. Claims 1 and 4 are amended, claims 7, 11, and 23-26 are cancelled, and no new claims are added. Accordingly, claims 1-6, 8-10, and 12-22 are pending and considered in this Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2022 was filed after the mailing date of the Non-Final Rejection on 11/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code, Graham v. Deere factual inquiries, and presumption of common ownership not included in this action can be found in a prior Office action.
Claims 1, 10, 12, 13, 16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Blejde (U.S. 2009/0314459; Of Record), Baumgartel (U.S. 2010/0132426; Of Record), and Van Der Winden (U.S. 2007/0051439; Of Record).
Regarding claims 1 and 21, Blejde teaches a method for continuously casting metal strip comprising assembling a pair of counter-rotatable casting rolls having casting surfaces laterally positioned to form a nip there between through which thin case strip may be cast (Paragraph 0007), a metal supply system capable of delivering molten steel above the nip, forming a casting pool of molten steel supported on the casting surfaces above the nip in a casting area and controlling side dams adjacent the ends of the nip to confine the casting pool (Paragraph 0008), and counter rotating the casting rolls to form metal shells on the casting surfaces of the casting rolls that are brought together at the nip to deliver thin strip downwardly (Paragraph 0002). See also Paragraphs 0039, 0040, 0043, and 0044.
The cast strip may be between about 0.3 and 2.0 mm in thickness (Paragraph 0048).
The thin cast strip is then passed through a hot rolling mill to reduce the strip to a desired thickness, improve strip surface, and improve strip flatness (Paragraph 0048).
The hot rolled cast strip “then passes onto a run-out table 33” (Paragraph 0048 and Figure 1) which meets the broadest reasonable interpretation of “moving the hot rolled thin cast strip to a cooling section” as claimed. To be clear, the run out table permits the hot rolled cast strip to advance along the run-out table (Figure 1) which meets ‘moving’ as claimed.
Next, the hot rolled cast strip is cooled by contact with a coolant such as water supplied via water jets or other suitable means (Paragraph 0048).
Blejde also discloses that the temperature of the strip may be measured at the surfaces of the edge portions and the center portion of the strip by pyrometer(s) (Paragraph 0010).
However, Blejde fails to provide further details of the cooling section and sensing of temperature of the thin strip after hot rolling is completed as particularly claimed.
Baumgartel teaches a device for influencing the temperature distribution over the width of a hot-rolled strip wherein at least one cooling device is provided that features nozzles for applying a cooling medium (Abstract).
Specifically, Baumgartel teaches a continuous thin strip casting and rolling plant with temperature sensors or scanners for determining the temperature distribution of the strip with multiple zone cooling (Paragraphs 0071 and 0078). The multiple zone cooling has multiple nozzles for multiple zones (Paragraphs 0074 and 0078) that are arranged in rows (Paragraph 0056) and the nozzles feature individual supply lines for supplying cooling medium (Paragraph 0057) and that the multi-zone arrangement provides for individual adjustment (Paragraphs 0054, 0017, 0051, 0052, and 0060). See also Figures 6 and 8. 
A nozzle of the cooling device can be provided or arranged for at least one zone preferably for all zones and wherein one nozzle is assigned to each cooling zone (Paragraphs 0010 and 0014). Figure 8 depicts more than 3 nozzles; therefore, Baumgartel’s disclosure teaches that there are more than 3 zones and at least two rows which thereby meet the claimed instances requiring pluralities of ‘rows’, ‘zones, and ‘coolant discharge ports’.
Additionally, the purposeful activation of the nozzles is promoted by means of at least one measuring sensor that determines the –widthwise- temperature distribution of the strip (Paragraph 0016; meeting the claimed initially sensing the temperature of the thin strip at a first plurality of locations across the width of the thin strip prior to the first row to determine a temperature distribution across the width of the thin strip, and producing a sensor signal corresponding to a sensed temperature at each of the first plurality of locations).
Baumgartel also teaches that undesirable temperature differences may lead to different structures or mechanical strip properties over the strip width (Paragraph 0005; meeting the limitation of “achieving a desired microstructure extending substantially across the width of the thin strip”.) Also, Baumgartel discloses that when rolling austenitic special steel, the strip temperature can be adjusted or trimmed over broad ranges without negatively influencing the mechanical strip properties (Paragraph 0055).
Notably, Baumgartel teaches that the embodiments of the invention have the purpose of homogenizing the strip temperature widthwise and/or improving or purposefully influencing the contour and the surface evenness by suitably cooling the strip widthwise (Paragraph 0073). This is taken to meet the limitation requiring achieving a substantially uniform temperature substantially across the width of the thin strip.
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to combine the teachings of Blejde and Baumgartel so as to achieve an improved method of making a continuously cast strip with homogenized strip temperature and surface evenness and precisely individualized controlled cooling to avoid geometric disadvantages and different structures or mechanical strip properties over the strip width (Paragraphs 0004 and 0005 of Baumgartel).
However, Blejde and Baumgartel do not teach that the sensing and substantially cooling the width features occur before the thin cast strip reaches a phase transformation temperature after hot rolling. 
Baumgartel teaches the temperature sensors in the multiple zone cooling sections (Paragraph 0071 and 0078). The first temperature sensors would be positioned at least at the exit of the hot rolling mill and at the beginning of the run out table of Blejde so as to control undesirable temperature differences leading to different microstructures and properties over the strip (Paragraph 0005 and 0073) and distributed along the run from the exit of the hot rolling mill to the beginning of the run out table of Blejde but does not describe the selection of the position of the cooling nozzles and sensors so that the sensing and cooling occurs before a phase transformation temperature after hot rolling. Notably, the ‘phase transformation’ is not defined or expressly claimed and therefore broadly encompasses any microstructural phase of the material being processed.
Van Der Winden teaches a method for processing a steel product wherein the rolling can be controlled to particular temperature boundaries for austenitic region of steel (Paragraph 0028 and 0051) such that when the steel product is rolled in the austenitic state and subsequently acceleratedly cooled, the steel is allowed to transform to a very fine ferrite grain in combination with a very finely distributed fine-grained second phase consisting of bainite or martensite. Dependent claim 21 further describes an embodiment where the steel product first has a substantially austenitic structure and then is acceleratedly cooled thereafter and the steel product essentially comprises ferrite, bainite, and/or martensite. In the interest of the clarity of the record, the achievement of an austenitic microstructure that is subsequently acceleratedly cooled meets the claimed ‘through a phase transformation’ because the transformation from austenite to ferrite and bainite and/or martensite is a phase change that would occur substantially across the width of the thin strip.
It would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to appreciate using Baumgartel’s cooling devices to control the microstructure of the thin strip from the exit point of the rolling mill to the ultimate finished microstructure after cooling. The person of ordinary skill in the art before the effective filing date of the claimed invention would understand that control of the temperature of the thin strip would control the microstructure achieved. Van Der Winden teaches that the cast steel strip has reduced pores in the cast material (Paragraphs 0010 and 0057), improved grain refinement (Paragraph 0008), and improved mechanical properties (Paragraph 0007).
Therefore, it would be obvious to use Blejde’s method for continuous casting metal strip using the cooling system of Baumgartel to control the steel thin strip microstructure as taught by Van Der Winden to produce a thin strip with improved microstructure and mechanical properties.
Regarding claim 10, Blejde, Baumgartel, and Van Der Winden teach the method as applied to claim 1 above and Baumgartel further teaches individually controlling the cooling of the thin strip by determining and controlling the cooling medium quantity to be applied in the respective cooling zone and/or cooling position (Paragraph 0017) and that is it possible to realize a desired different distribution of the cooling medium in the material flow direction (Paragraph 0060). Paragraphs 0050-0054 further describe that the cooling medium quantity can be individually adjusted in dependence on target variables or other process parameters (see at least Paragraph 0051).
Regarding claim 12, Blejde, Baumgartel, and Van Der Winden teach the method as applied to claim 1 above and Baumgartel further depicts in Figure 8 more than 5 nozzles such that there are more than 5 zones (See also Paragraph 0014 where one nozzle is assigned to each cooling zone).
Regarding claim 13, Blejde, Baumgartel, and Van Der Winden teach the method as applied to claim 1 above and Baumgartel further teaches a control unit (meeting claimed controller) that processes relevant input variables and determines and controls the cooling medium quantity to be applied in the respective cooling zone and/or cooling position (Paragraph 0017) and that it is possible to realize a desired different distribution of the cooling medium in the material flow direction (Paragraph 0060). This is taken to meet the claimed “controller is configured to perform the step of controlling the coolant flow from the plurality of coolant discharge ports in each zone to provide temperature regulation across the width of the thin strip”.
Regarding claim 16, Blejde, Baumgartel, and Van Der Winden teach the method as applied to claim 1 above and Baumgartel further teaches a plurality of spray nozzles (Figure 8, Paragraphs 0010-0016, 0054, as well as Figure 7).
Regarding claim 20, Blejde, Baumgartel, and Van Der Winden teach the method as applied to claim 1 above and it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to uniformly cool the thin strip to a final temperature. As the ‘phase transformation’ has not be defined or expressly claimed, the reduction of temperature of the thin strip to ambient, final temperature would meet the claim. Further, if using the example of Van Der Winden where the thin strip is transformed from austenite to ferrite and bainite and/or martensite then subsequent cooling to ambient temperature after achieving the ferrite and bainite and/or martensite would meet the claim.
Regarding claim 22, Blejde, Baumgartel, and Van Der Winden teach the method as applied to claim 1 above and Baumgartel teaches that the embodiments of the invention have the purpose of homogenizing the strip temperature widthwise and/or improving or purposefully influencing the contour and the surface evenness by suitably cooling the strip widthwise (Paragraph 0073) and appreciates that ‘temperature differences may also lead to different structures or mechanical strip properties over the strip width’ (Paragraph 0005).
Persons of ordinary skill in the art before the effective filing date of the claimed invention would recognize and appreciate the advantages of ensuring a uniform microstructure across the width of the thin strip. To be clear, the presence of more than one microstructure does not equate to that microstructure not being ‘uniform’. Specifically, a uniform microstructure would not mean that only one microstructure is permissible. Further, the presence of multiple microstructures would not be seen as detrimental for a material like a duplex steel which necessarily includes more than one type of microstructure advantageously.
Claims 2-6, 8, 9, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blejde, Baumgartel, and Van Der Winden as applied to claim 1 above, and further in view of Adams (U.S. 3,478,808).
Regarding claim 2, Blejde, Baumgartel, and Van Der Winden teach the method as applied to claim 1 above and Baumgartel teaches the plurality of rows, zones, and cooling discharge ports as amended but all three references fail to teach the limitations of claim 2 with respect to sensing a temperature at a second plurality of locations across the thin strip subsequent to the first plurality of locations and after individually control and cooling across the thin strip along the first row and thereby producing a sensor signal from the sensed temperature at each of the second plurality of locations and subsequently controlling the cooling across the thin strip by way of the coolant discharge ports in each zone of a second row of the plurality of rows using temperature information.
Adams teaches a method of continuously casting steel (Title and Figure 1). Notably, Adams teaches a spray cooling region defined by a spray chamber 42 including a number of high velocity spray heads 43 having rate control valves 44 are mounted along the path of the ingot and at spaced points about the circumference of the ingot 12. The flow rates are governed by signals applied to the different valves 44 from the control system (Col. 6 lines 67-74). Looking to Figure 1, there are a plurality of rows of spray heads 43 in the spray chamber 42 and at least three skin temperature sensors 48, 49, and 50 with intervening spray heads between all of the temperature sensors. The skin temperature sensors are described at Col. 7 lines 10-30 and include an electrical signal generating element and may also include shielded optical pyrometer devices. Adams further teaches that the spray coolant controls 44 are varied substantially linearly with time from a time prior to the initial appearance of the formed ingot from the bottom of the mold (Col. 12 lines 24-27) and that “if it is determined that the temperature gradient along the ingot cross-section is too high, for example, transverse tears and other billet defects are apt to be introduced, leading to a reduction of surface quality if not a breakout of molten steel”… such that if a correction is needed it can be effected by adjustment of one or more of the controllable variables…may be reduced by decreasing the rate of heat withdrawal at the mold or in the spray zones” (Col. 12 lines 49-63). 
As such, Adams appreciates control of the temperature gradient along the ingot cross-section and understands that this control can be effectuated with the functioning of the spray zones. Specifically, it would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to use the temperature information from the sensors to control the functioning of the spray heads (meeting claimed coolant discharge ports) in the second row so as to achieve correction of temperature variances across the dimensions of the cast steel.
While Adams discloses ingots and billets, the ordinarily skilled artisan would recognize and appreciate that the continuous casting process of Adams would be applicable and relevant to the production of thin strip steel. Moreover, the ordinarily skilled artisan would recognize Adams as analogous art because the teachings of Adams are within the same field of endeavor (continuous casting of steel) and reasonably pertinent to the problem faced by inventor which is temperature control of the steel during production.
Therefore, it would be obvious to the ordinarily skilled artisan to modify the teachings of Blejde, Baumgartel, and Van Der Winden with the multiple temperature sensors and spray coolant heads as well as the arrangement taught by Figure 1 of Adams so as to gain increased control and homogeneity of the thin strip across the entirety of the strip throughout the length/duration of the cooling section(s).
Regarding claim 3, Blejde, Baumgartel, Van Der Winden, and Adams teach the method as applied to claim 2 above and Adams further teaches where the second row is located along the cooling section between the first row and the second plurality of locations across the thin strip (Figure 1, spray heads 43 between skin temp sensor 48 and 49).
Regarding claim 4, Blejde, Baumgartel, Van Der Winden, and Adams teach the method as applied to claim 3 above and Adams further teaches wherein the temperature distribution determined in the step of subsequently sensing is a final temperature distribution sensed along the cooling section (Figure 1; skin temp sensor 50) prior to substantially cooling the thin strip through a phase transformation. As the ‘phase transformation’ itself has not been defined or expressly claimed (i.e. “through a phase transformation” is the language of the claim), the final skin sensor 50 is taken to meet the claim because as the thin strip advances it would continually cool to room (ambient temperature) thereby necessarily passing through at least a phase transformation as it cools.
Regarding claim 5, Blejde, Baumgartel, Van Der Winden, and Adams teach the method as applied to claim 4 above and Adams further teaches wherein the second plurality of locations are located at an end of the cooling section (Figure 1; skin temp sensor 50). Notably, the claims require “an end” of the cooling section rather than “the end of the cooling section”. Nevertheless, it is taken that the skin temp sensor 50 is located at the far end of the cooling section which is taken to meet the claimed ‘an end’. Further, it is noted that Adams depicts three skin temp sensors (48, 49, and 50).
Regarding claim 6, Blejde, Baumgartel, Van Der Winden, and Adams teach the method as applied to claim 2 above and Adams further teaches wherein the second plurality of locations are located between the first row and the second row (Figure 1, any two of skin temp sensors 48, 49, and 50 with spray heads 43 intervening).
Regarding claim 8, Blejde, Baumgartel, and Van Der Winden teach the method as applied to claim 1 above but fail to teach subsequently sensing a temperature of the thin strip at a second plurality of locations across the thin strip to determine a temperature distribution across the width of the thin strip subsequent to the first plurality of locations and after individually controlling the cooling across the thin strip along the first row, and producing a sensor signal corresponding to a sensed temperature at each of the second plurality of locations; and subsequently controlling cooling across the thin strip by way of the coolant discharge ports in each zone of the first row using the temperature distribution determined in the step of subsequently sensing.
Adams teaches a method of continuously casting steel (Title and Figure 1). Notably, Adams teaches a spray cooling region defined by a spray chamber 42 including a number of high velocity spray heads 43 having rate control valves 44 are mounted along the path of the ingot and at spaced points about the circumference of the ingot 12. The flow rates are governed by signals applied to the different valves 44 from the control system (Col. 6 lines 67-74). Looking to Figure 1, there are a plurality of rows of spray heads 43 in the spray chamber 42 and at least three skin temperature sensors 48, 49, and 50 with intervening spray heads between all of the temperature sensors. The skin temperature sensors are described at Col. 7 lines 10-30 and include an electrical signal generating element and may also include shielded optical pyrometer devices. Adams further teaches that the spray coolant controls 44 are varied substantially linearly with time from a time prior to the initial appearance of the formed ingot from the bottom of the mold (Col. 12 lines 24-27) and that “if it is determined that the temperature gradient along the ingot cross-section is too high, for example, transverse tears and other billet defects are apt to be introduced, leading to a reduction of surface quality if not a breakout of molten steel”… such that if a correction is needed it can be effected by adjustment of one or more of the controllable variables…may be reduced by decreasing the rate of heat withdrawal at the mold or in the spray zones” (Col. 12 lines 49-63). 
As such, Adams appreciates control of the temperature gradient along the ingot cross-section and understands that this control can be effectuated with the functioning of the spray zones. Specifically, it would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to use the temperature information from the sensors to control the functioning of the spray heads (meeting claimed coolant discharge ports) in the first row so as to achieve correction of temperature variances across the dimensions of the cast steel.
While Adams discloses ingots and billets, the ordinarily skilled artisan would recognize and appreciate that the continuous casting process of Adams would be applicable and relevant to the production of thin strip steel. Moreover, the ordinarily skilled artisan would recognize Adams as analogous art because the teachings of Adams are within the same field of endeavor (continuous casting of steel) and reasonably pertinent to the problem faced by inventor which is temperature control of the steel during production.
Therefore, it would be obvious to the ordinarily skilled artisan to modify the teachings of Blejde and Baumgartel with the multiple temperature sensors and spray coolant heads as well as the arrangement taught by Figure 1 of Adams so as to gain increased control and homogeneity of the thin strip across the entirety of the strip throughout the length/duration of the cooling section(s).
Regarding claim 9, Blejde, Baumgartel, Van Der Winden, and Adams teach the method as applied to claim 8 above and Adams further teaches wherein the temperature distribution determined in the step of subsequently sensing is a final temperature distribution sensed along the cooling section (Figure 1; skin temp sensor 50).
Regarding claims 14 and 15, Blejde, Baumgartel, Van Der Winden, and Adams teach the method as applied to claim 2 above. Looking to Figure 1 of Adams, there are a plurality of rows of spray heads 43 in the spray chamber 42 and at least three skin temperature sensors 48, 49, and 50 with intervening spray heads between all of the temperature sensors. The skin temperature sensors are described at Col. 7 lines 10-30 and include an electrical signal generating element and may also include shielded optical pyrometer devices. 
Adams specifically teaches that the spray coolant controls 44 are varied substantially linearly with time from a time prior to the initial appearance of the formed ingot from the bottom of the mold (Col. 12 lines 24-27) and that “if it is determined that the temperature gradient along the ingot cross-section is too high, for example, transverse tears and other billet defects are apt to be introduced, leading to a reduction of surface quality if not a breakout of molten steel”… such that if a correction is needed it can be effected by adjustment of one or more of the controllable variables…may be reduced by decreasing the rate of heat withdrawal at the mold or in the spray zones” (Col. 12 lines 49-63). 
As such, Adams appreciates control of the temperature gradient along the ingot cross-section and understands that this control can be effectuated with the functioning of the spray zones. Specifically, it would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to use the temperature information from any and/or all of the sensors to control the functioning of any and/or all of the spray heads (meeting claimed coolant discharge ports) in the cooling section so as to achieve correction of temperature variances across the dimensions of the cast steel.
Regarding claim 17, Blejde, Baumgartel, Van Der Winden, and Adams teach the method as applied to claim 2 above and Adams further teaches wherein the temperature distribution determined in the step of subsequently sensing is a final temperature distribution sensed along the cooling section (Figure 1; skin temp sensor 50).
Regarding claim 18, Blejde, Baumgartel, Van Der Winden, and Adams teach the method as applied to claim 2 above and Adams further teaches the use of multiple spray heads 43 which meet the claimed plurality of coolant discharge ports (Figure 1).
Regarding claim 19, Blejde, Baumgartel, Van Der Winden, and Adams teach the method as applied to claim 14 above and Adams further teaches the use of multiple spray heads 43 which meet the claimed plurality of coolant discharge ports (Figure 1).
Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Specifically, Applicant argues that the cited documents do not teach the claimed sequence of steps with particular attention to the cooling. However, Examiner respectfully disagrees and maintains that the applied prior art does meet the invention as claimed and respectfully refers the reader back to the analysis provided at Pages 3-4 of the action above (and previously pages 6-7 of the NF mailed 11/16/2021). Examiner maintains that it would be obvious to use Blejde’s method for continuous casting metal strip using the cooling system of Baumgartel to control the steel thin strip microstructure as taught by Van Der Winden to produce a thin strip with improved microstructure and mechanical properties.
In response to Applicant’s argument that Baumgartel does not disclose or suggest controlling temperature for a uniform temperature phase transformation, it has been held that ‘it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant’ In re Kahn, 441 F.3d 977, 987, 78 USPQ 2d 1329, 1336 (Fed. Cir. 2006).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738